Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned does hereby consent and agree to the joint filing on behalf of each of them of a Statement on Schedule 13D and all amendments thereto with respect to the Common Stock, par value $0.01 per share, of Dais Analytic Corporation beneficially owned by each of them, and to the inclusion of this Joint Filing Agreement as an exhibit thereto. Dated: November 3, 2009 PLATINUM-MONTAUR LIFE SCIENCES, LLC By: /s/ MARK NORDLICHT Name: Mark Nordlicht Title: Managing Member /s/ MARK NORDLICHT Name: Mark Nordlicht
